Citation Nr: 1423997	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to June 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file

In April 2011, the Board remanded the issue of entitlement to service connection for tinnitus for further development.  


FINDING OF FACT

The current tinnitus had onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  




As the Board is granting the claim of service connection for tinnitus, VCAA compliance need not be addressed further.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  





Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  






Evidence

The Veteran asserts that he was exposed to naval gunfire, while serving aboard the USS Ogden, and while working the "captain's phone" on an open bridge adjacent to a gun mount.  He asserts that no hearing protection was provided.  The Veteran states that he first experienced tinnitus immediately after service in college and since then.  

The Veteran served on active duty from June 1969 to June 1973, including over three years of sea service.  His occupational specialty was listed as ship's serviceman.  

The service treatment records contain no record of a complaint, finding, history, treatment, or diagnosis of tinnitus.  

After service, in October 2009 and in December 2009, VA records documented intermittent tinnitus.  

In April 2011 on VA audiological evaluation, the Veteran stated that he was exposed to naval gunfire.  The Veteran denied any vocational noise and stated that he had some recreational noise exposure from hunting.  The VA examiner stated that the Veteran brought 1985 and 2009 audiograms.  The Veteran stated that he had recurrent tinnitus that would occur once a month and that would last for a few minutes at a time.  He stated that the tinnitus had its onset in college after his time in the military.  The diagnosis was tinnitus.  The VA examiner expressed the opinion that it was less likely than not that tinnitus was related to noise exposure in service, because the date of onset of tinnitus given by the Veteran was not related to his service.  






Analysis

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service.  

Tinnitus is a condition under case law where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition under case law that is capable of lay observation): see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

The Board finds that the Veteran is competent to describe tinnitus and his statements are credible, that is, the statements tend to prove a fact, that is, he noticed tinnitus immediately after his period of service when he was in college.  While there is no contemporaneous documentation of tinnitus in service, or immediately after service, the Veteran is competent to describe tinnitus.  

Additionally, noise exposure is a known risk factor for tinnitus (see MayoClinic.org).  Further, the Veteran is already service-connected for a bilateral hearing loss disability based on his credible report of noise exposure during service.  

As for the evidence against the claim, the VA examiner, pursuant to the April 2011 VA audiological examination report, concluded that it was less likely than not that the Veteran's tinnitus was related to noise exposure in service.  The VA examiner stated that the date of onset of tinnitus was not related to service.  




The VA examiner's rationale did not specifically take into account the Veteran's statements that he had tinnitus immediately after service when he started college, as well as his statements that he had hearing loss in service, and tinnitus since service.  

The Board finds that the Veteran is competent to describe noise exposure and hearing loss in service, tinnitus immediately after service, and tinnitus since service, which the Board finds credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

In light of the limited probative value of the negative opinion, the Board cannot conclude that the preponderance of the evidence is against the claim of service connection for tinnitus.  Therefore the Veteran prevails, and service connection is warranted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


